Matter of City of Jamestown v Town Council of Town of Ellicott (2022 NY Slip Op 00537)





Matter of City of Jamestown v Town Council of Town of Ellicott


2022 NY Slip Op 00537


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


16 CA 20-01588

[*1]IN THE MATTER OF APPLICATION OF CITY OF JAMESTOWN, PETITIONER-RESPONDENT,
vTOWN COUNCIL OF TOWN OF ELLICOTT AND BOARD OF TRUSTEES OF VILLAGE OF FALCONER, RESPONDENTS-APPELLANTS. (APPEAL NO. 3.) 


HARRIS BEACH PLLC, BUFFALO (ALLISON B. FIUT OF COUNSEL), FOR RESPONDENTS-APPELLANTS. 
BOND, SCHOENECK & KING, PLLC, SYRACUSE (STEPHANIE M. CAMPBELL OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from a second amended judgment (denominated second amended decision and order) of the Supreme Court, Chautauqua County (Lynn W. Keane, J.), entered November 24, 2020 in a proceeding pursuant to CPLR article 78. The second amended judgment, inter alia, granted the petition and determined that the subject annexation petition is legally compliant. 
It is hereby ORDERED that the second amended judgment so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court